 In the Matterof STANDARD OILCOMPANYOF CALIFORNIAandOILWORKERS INTERNATIONALUNION, C. I.O.In the Matter Of STANDARD OIL COMPANY OF CALIFORNIAandINTER-NATIONAL ASSN. OF MACHINISTS, RICHMOND LODGE 824, AFFILIATEDWITHTHE A. F. OF L.Case.>Nos. 20-R-1079 and 20-R-1109 respectively.DecidedSeptember 26, 1944Pillsbury,Madison & Sutro,byMr. Norbert Korte.,of San Fran-cisco, Calif.; and11lessrs.K. H. Shafferand 117.M. Roberts,also ofSan Francisco, Calif., for the Company.Mr. Lindsay P. Walden,of Fort Worth, Tex., andMr. Arthur A.Mattos,of Richmond, Calif., for the C. I. O.Mr. James F. Galliano,of Oakland, Calif.,Mr. Carl Berner,ofRichmond, Calif., andMr. K. C. Apperman,of Stockton, Calif., forthe I. A. M.Mr. Thomas M. Carlson,of Richmond, Calif., Mr.Ray N. Gingles,ofWhittier, Calif.,Mr. R. D. Murray,of Richmond, Calif., andMr.Audrey Dunzster,of Richmond, Calif., for the Association.Mr. Charles J. Janigian,of San Francisco, Calif., andMr. CharlesF. Daley,of Vallejo, Calif., for the Boilermakers.Mr. Charles J. Janigian,of San Francisco, Calif., andMr. Joe Gio-vanini,of Richmond, Calif., for the I. B. E. W.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions duly filed by Oil Workers InternationalUnion, C. I. 0., herein called the C. I. 0., and by International Asso-ciation ofMachinists,Richmond Lodge 824, affiliated with theA. F. of L., herein called the I. A. M. each alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Standard Oil Company of California, Richmond, Cali-fornia, herein called the Company, the National Labor RelationsBoard consolidated the cases and provided for an appropriate hear-5SN.L R B, No. 112560 STANDARD OIL COMPANY OF CALIFORNIA561ing upon clue notice before William P. Webb, Trial Examiner. Saidhearing was held on July 17, 18, 20, and 21, 1944, at San Francisco,California.The Company; the C. I. 0.; 1 the I. A. M.; and StandardEmployees Association, herein called the Association; InternationalBrotherhood of Boilermakers, Iron Ship Builders,Welders andHelpers of America, A. F. of L., herein called the Boilermakers; andInternationalBrotherhood of ElectricalWorkers,LocalB-302,A. F. of L., herein called the I. B. E. W., appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses,- and to introduce evidence bearing on the issues.The rulings of the Trial Examiner made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were accordedopportunity to file briefs with the Board.2The company, joined by the Association, moved at the hearing todismiss the petitions for certification filed by the C. I. O. and theI.A. M. and the I. B. E. W.'s petition of intervention on the groundsthat the units sought are inappropriate, that the unit issues raisedhave been previously determined by the Board, and that the pendencyof Case No. 21-C-2167 and the existence of a contract with the Asso-ciationpreclude a present determination of representatives.3Rulingon this motion was reserved for the Board. In view of the waiverfiled by the C. I. O. in connection with Case No. 21-C-2167, acid forthe reasons-stated in Section III and Section IV,in f va,the motionis hereby denied.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF TILE COMPANYStandard Oil Company of California, a Delaware corporation,maintainsits principal offices in San Francisco, California.The Com-pany is engaged in the production, refining, transportation, sale, anddistribution of petroleum and petroleum products. . It and its sub-sidiaries and affiliates own, lease, or hold under contract extensive oillands in the United States and foreign countries.The Company ownsand operates refineries at Richmond, Bakersfield, and El Segundo,California, and, in addition to these operations, which alone are in-volved in the instant proceedings, through subsidiaries, operatesIThe C. I O. waived the charges of unfair labor practices which it filed against theCompany in Case No 21-C-2167, insofar as they might constitute a basis for objectingto any election which might result from the instant proceedings2 The Company and the Association l.equested an opportunity to present oral argumentbefore the Board.Since we perceive no need for oral argument in the present proceed-ings, the requests are hereby denied3With respect to the I. A. 11[. petition, the Company also contends that the I A. Al.contract is a bar.We find nothing in that-contract which precludes the I A M fromseeking to expand the unit covered therein609591-45--vol. 58-37 562DECISIONSOF NATIONALLABOR RELATIONS BOARDrefineries in Texas and British Columbia.The Companyalso oper-ates seagoing and harbor vessels for the transportation of its products.During the year 1943,the Companyproducedapproximately 87,500,000barrels of refined petroleum products,of which atleast 40 percent wasshipped from California to various other States of the United Statesand to foreign countries.During the same period, the crude petroleumutilized by the Company at its refineries was produced or purchasedby it entirely within the State of California.The Company shippedno crude petroleum outside the State of California,but delivered topurchasers,including a subsidiary,in excess of 2,500,000 barrels ofcrude petroleum,which was transported to States other-than Cali-fornia, and to a foreign country.The CaliforniaResearch Corpora-tion, a totally owned subsidiary of the Company,which was incor-porated on April 11, 1944,carries on its functions at the Richmondrefinery.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDOilWorkers International Union is a labor organization -affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.International Association of Machinists. Richmond Lodge 824, is alabor organization affiliated ww ith the American Federation of Labor,admitting to membership employees of the Company.International Brotherhood of Bjilermakers, Iron Ship Builders,Welders and Helpers of America, is a labor organization affiliated withtheAmerican Federation of Labor, admitting to membership em-ployees of the Company.International Brotherhood of ElectricalWorkers, Local B-302, isa labor organization affiliated with the American Federation of Labor,,_admitting to membership employees of the Company.Standard Employees Association is a labor organization, admittingto membership employees of the Company.III.TIIE QUESTIONS CoNCERN1NG REPRESENTATIONOn April 27, 1944, and on May 8, 1944, the C. I. O. sent letters to theCompany requesting recognition as the collective bargaining repre-sentative of the employees at its Richmond refinery.The Companyrefused to ext.nd recognition on the ground that these employees werealready represented by the Association.The Company has likewiserefused to recognize the 1. A. M. as the bargaining representative ofthe employees specified in the I. A. M.'s petition.4Thelast time theI.A M made a ba,gannng regnci,tof the Company was in Novem-ber 1943 STANDARDOIL COMPANY OF CALIFORNIA563The Company and the Association allege that they are parties to acontract which is a bar to both the petition of the C. 1. O. and the peti-tion of the I. A. M. They assert that the agreement consists in partof 24 letter-, written in 1934, representing correspondence between theCompany and various local groups of the Association, in which theselocals requested and were accorded recognition by the Company. Inaddition to the letters of recognition, they contend that the contractconsists of a volume containing the minutes of meetings held betweenthe Company and the Association during the 10 years between April1931 and March 1944. They also allege that the contract consists inpart of verbal agreements.With respect to the term of this contract. Kenneth H. Shaffer, theCompany's general manager of Industrial Relations, testified as fol-lows :Q. (By Mr. Galliano, counsel for the I. A. M.) Now is the con-tract . .. Withdraw that. Is there anything in the docutneuts thatyou claim, evidence a contract to show for what term, if any, the,contract is for?A.Well, the contract is a continuing one.Q. . . . BY continuing contract, you mean a contract withoutanyany termination whatsoever, it goes on and on and on and on forever?A. Certainly until some other bargaining agent has the -rights tocollective bargaining.-We are of the opinion that the contract raised as a bar does not serveto preclude a current determination of representatives for the reasonthat it is not completely reduced to writing and signed,') and for thefurther reason that, containing no fixed term. it is an agreement, of in-definite duration, which has been in effect for more than 1 year.°A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the C. I. O. and the I. A. 2.represent a substantial number of employees in the respective unitsthey allege to be appropriate.'-SeeMatter of G'ieor,Inc.46 N LR 1: 1015r'ICfMatter of !'helps DodgcRe{wuigCorporation.40 N I. It R 1139.and caties cited -thereins See the foll')m rug tableProposedunitsNumber ofmlCards submitted-peoyeesthereinC I 0IA. M1.B B W.Mfg Dept Richmond refinery -------------__--2. 150043------------Machmists in Richmondrefinery (not currentlyrepresentedby the I A M) -------------------FlectncransinRichmondrefinery-_-------------274527----------37I'The partiesstipulated at thehearing thatthe Association had 1,232 members among the employ eesat thr;Richmond refinery 564DECISIONS OF NATIONAL LABOR RELATIONS. BOARDWe find that question's affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITS; THE DETERMINATION OF REPRESENTATIVESA. Contentions of the partiesThe C. I. 0. seeks a unit generally consisting of only the productionand maintenance employees in the Manufacturing Department at theRichmond refinery, excluding, among others, the employees there whoare now covered by contracts of the I. A. M. and the Boilermakersand those whom the I. A. M. and the I. B. E. W. seek to represent .8The I. A. M., which at present represents machinists in the Manu-facturing Department and the Marine Department at the Richmondrefinery, seeks to add to its unit approximately 27 to 30 machinists inthe other departments at the refinery.The I. B. E. W. contends that all electricians and their helpersemployed at the Richmond refinery, including the job foreman, consti-tute an appropriate unit.The Boilermakers entered an appearance at the hearing largely toinsure that the employees it represents under a current contract withthe Company are not included in any unit which might be found to beappropriate in these proceedings.The Association and the Company join in contending that a'State-wide unit of classified employees in eight departments of the Company,including, among others, clerical employees, is appropriate,9 excluding,among others, the employees whom the I. A. M. and the Boilermakersnow represent under their respective contracts.%It appears that there are no conflicting unit claims among the C. I. 0.,the I. A. M., the I. B. E. W., and the Boilermakers, nor between theAssociation and the Company on one hand and the Boilermakers on theother.8The C.IO's proposed unit is specifically as follows :All production and maintenance er3ployees at the Richmond refinery, including therefinery testing laboratory employees,but excluding all office,clerical,technical, adminis-trative, professional,cafeteria,and supervisory employees(allemployees classified asshift foremen or higher),and further excluding all employees of the California ResearchCorporation(Research and Development Department),Purchase and Stores Department,Motor Transport Department,AdministrativeBuilding,Engineering Department, Tele-phone Department,barrel house clerks,thoseemployees covered bycontracts of theI.A.M. and the Boilermakers, and those employeeswhom the I A.M. and the I B E. W.seek to represent.0 See footnote10,infra. STANDARD OIL COMPANY OF CALIFORNIA565B. Considerations affecting scope of unit1.The nature of the Company's operationsAs stated in SectionI, supra,the Company produces, refines, andtransports petroleum and petroleum products.To carry on its vastenterprise, the Company has over 20 departments, the major ones beingas follows :10ProducingCalifornia Research -Corpora-Pipe LinetionNatural Gas LineMarketingManufacturingBuilding OperationsPurchase and StoresMarineMotor TransportThe Manufacturing Department is charged with the operation ofthe Company's 3 refineries located in the State of California at Bakers-field, El Segundo, and Richmond, the latter being the only one towhich the petitions upon which these proceedings are based are di-rected.It appears, however, that certain others of the 10 major de-partments of the Company also have employees at the refineries. Thus,at the Richmond refinery, the record specifically indicates that thereare employees of the Purchase and Stores, Motor Transport, Cali-fornia Research Corporation, and Marine Departments.The Company's operations are highly integrated.Top manage-ment, including the heads of each department., is centralized in theSan Francisco offices, from which policies affecting the operations ofthe Company, including labor policies, emanate.This integration ofoperations and management is a factor to be considered in favor ofthe contentions of the Company and the Association that a State-wide unit is appropriate for purposes of collective bargaining.On, the. other hand, however, we must consider the geographicallocation of the various operational units of the Company's enterprise,particularly in a State so large as the State of California.With re-spect only to the Company's three refineries, the record indicates thatthe distance between Richmond and El Segundo is 431 miles, betweenRichmond and Bakersfield is 300 miles, and between El Segundo andBakersfield is 150 miles.These distances are such that they rendereffective communication among the mass of the employees of the sep-arate refineries virtually impossible.Moreover, the distances are sogreat that the employees of the three refineries are not part of the samelabor market.The distances preclude widespread temporary inter-changes of employees among the three refineries.10 Of the 10 departments listed, the Association claims to bargain for employees in allbut the Marketing and the Marine Departments 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDA further factor to be considered at this point is that the organiza-tion of the Company is such, despite its integration, that a singlerefinery could be readily set off for collective bargaining purposes. Inthis connection, we note-that the operations at each refinery are com-plete in themselves, without dependence on the operations at the otherrefineries._Insofar as the nature of the Company's operations is concerned, weconclude that either a State-wide or refinery-wide unit could be foundappropriate for collective bargaining purposes.2.Prior bargaining historyWith respect to its refineries, the Company has bargained upon acraft basis and also upon a more or less State-wide comprehensive unitbasis.Of the labor organizations with which the Company has dealt,the I. A; Al. appears to have enjoyed the longest history of bargaining.It was chartered in 1931 upon application of employees at the Rich-mond refinery. Its shop committee thereafter bargained with theCompany for the machinists at the refinery. After 1936, the I. A. Al.sought a contract.Finally, in 1943, the Company consented to a cardcheck and, in 1944, entered into a contract with the I. A. M. TheCompany and the I. A. M. had not agreed beforehand on the scopeof the unit to be covered by the contract. This issue was determinedin conciliation proceedings, and the unit was limited to machinists intheMarine and the Manufacturing Departments, thus excluding,against the wishes of the I. A. M., the machinists elsewhere in theRichmond refinery for whom it is now petitioning.The Company has handled grievances with the Boilermakers since1919.The latter's current contract, which was executed in May 1944,covers boilermakers in the Manufacturing Department at both theRichmond and the El Segundo refineries."From time to time, the Company has discussed grievances of electri-cal employees with the I. B. E. W., but no agreement has ever beenexecuted because of a dispute over the scope of the unit.However,electrical employees in the Manufacturing Department, throughoutCaliforniii, have been excluded from the Company's dealings with theAssociation.Bargaining with the Association dates back to 1934 when,"as alreadyindicated in Section III,supra,the Company recognized various localgroups of the Association throughout its enterprise.For a period of10 years, the Company and the Association have negotiated upon aState-wide basis for the employees purportedly represented by theAssociation, their principal meetings having been held at the mainoffices of the Company in San Francisco.11There appear to be no boilermakers at the Dakersfield refinery. STANDARD OIL COMPANY OF CALIFORNIA567-While this Board, in the absence of a material change in circum-stances, has generally declined to find units smaller in scope than thoseestablished by a long history of collective bargaining, we are persuaded.tliat the history of bargaining in this case should not be given conclu-sive weight in determining the appropriate unit.We base this con-clusion upon the fact that the Company has bargaiiied both on thebasis of a large comprehensive unit, and on the basis of small craftunits.Moreover, as indicated in Section III,supra,the bargainingupon a State-wide comprehensive unit basis has not been evidenced-by a contract in the form of a single, complete, written document,,having a fixed term.We further note that the unit which the contractbetween the Company and the Association is alleged to cover is nowherecompletely delineated, and that it purports to include clerical em-ployees in addition to production and maintenance employees.Con-sequently, we are unable to conclude that labor relations have beentruly stabilized as a result of. the contract."We shall consider thebargaining history of the Association, therefore, as merely an indica-,tion-that-bargaining upon a State-wide basis is feasible and not as aconclusive factor in determining the scope of the unit.3.Bargaining in the industryThejecord indicates that no single type of unit has been adopted inthe oil industry within the State of California.Some companies haveState-wide contract units; others have single-refinery units.Insofaras bargaining in the industry is concerned, therefore, no particulartype of unit appears to prevail. -4.Prior determination; present conclusionsIn 1938, the Board issued a decision in which it dismissed a petitionof the C. I. O. peeking a unit at the El Segundo refinery somewhatTilegrounds for that decision were stated as the bargaining relations be-tween the Association and the Company upon a State-wide basis; theintegration of the Conmpany's operations and management; and the.bargaining in,the industry upon a State-wide basis.As we have indi-relations between the Company and the Association as conclusive.,Over 6 years have elapsed since our prior decision, and still bargainingbetween the Company and the Association has not progressed fromits then rudimentary stages to a more mature state as evidenced by asingle comprehensive agreement in writing. - We have concluded above11SeeMatter of Corn Products°Iicflnuiiy Company,52 N L R B 1324, 132911Matter, of StandardOilCompany of California,5 N L R B. 750. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Company's integration is not such as to indicate that a single-refinery. unit would not be feasible for collective bargaining purposes.Finally, the record in this case does not reveal that the State-wide unitis the accepted one in the petroleum industry in the State of California.Insofar as our former decision conflicts with the instant decision, it ishereby overruled.There is clearly no merit to the contention of theAssociation and the Company that our prior decision precludes findingany but a State-wide unit to be appropriate at this time 14Upon all the foregoing facts, we conclude that either a unit State-wide in scope or units refinery-wide in scope may be found appropri-ate, and consequently we shall make no final determination as to theappropriate unit or units, pending an indication of the desires of theemployees who are sought to be set off in units confined to a singlerefinery.There remains for consideration the composition of Thevarious voting groups.C. Composition of the voting groupsAs disclosed by the record, the C. I. O. seeks a unit of productionand maintenance employees confined to the Manufacturing Depart-ment at the Richmond refinery. It appears that there are productionand maintenance employees in other departments at Richmond, e. g.,Motor Transport, and Purchase and Stores, for whom the Associationhas bargained.The record clearly indicates that these employeeshave common interests with employees in the Manufacturing Depart-ment.Moreover, the considerations which favor a separate refineryunit do not equally favor a departmental division on a refinery-widebasis.Accordingly, we shall not limit the general voting group at theRichmond refinery to employees in-the Manufacturing Department.We also take note of the California Research Corporation, whoseemployees the C. I. O. seeks to exclude, whereas the Company and theAssociation would include them.Prior to April 11, 1944, the Com-pany had a department known as the, Research and,-Development.De-partment 16On that date, a separate corporation was established totake over the work of the Research and Development Department.Classifications of employees remained unchanged, however. This cor-poration, known as the California Research Corporation, hereinaftersometimes referred to as the Corporation, is a wholly owned subsidiaryof the Company and functions today as though it were stillan inte-grated department of the Company. Its functions include providingtechnical guidance and assistance to the operating departments.The C. I. O. objects to including employees of the Corporation inthe unit on the ground that they are engaged in research work not14 SeeMatter of PacificGreyhound Linea, 9 N.L. R.-B. 557,573-4.16Several years ago,this department was part of the Manufacturing Department. STANDARD OIL'COMPANY OF CALIFORNIA569wholly confined to the work of the Richmond refinery, that their workis of a scientific, technical, and professional character, and that theCorporation is a separate subsidiary of the Company. The record in-dicates that many employees of the Corporation are performing workcomparable either to that of the laboratory employees in the Manu-facturing Department whom the C. I. 0. would include, or to that ofoperating employees in the Manufacturing Department.There isconsiderable interchange and transfer-of employees between the Cor-poration and the Manufacturing Department.Moreover, it appearsthat the Company has two types of pay rolls, one, the classified, chieflycontains the daily paid employees and salaried clerical employees, andthe other, the unclassified, contains the salaried employees not subjectto the Fair Labor Standards Act. No one contends that any of theCompany's employees or the Corporation's employees on the unclassi-fied pay roll should be included in any unit to be found appropriateherein.The highly trained technical and professional employees ap-pear on the unclassified pay roll and, accordingly, would not be includedin any unit at this time.Despite its separate corporate existence, the record is clear that thefunctions of the Corporation are integrated with those of the Manu-facturing Department.The Manufacturing Department laboratorydoes considerable work for the Corporation almost continuously, and,occasionally, the Corporation does work for the laboratory.Under thecircumstances, we are not persuaded that the employees of the Cor-poration on the classified pay roll should not be included in a refinery-wide unit.We shall, therefore, include them in the general refineryvoting group, as well as the production and maintenance employeeson the classified pay roll in other departments at the refinery, withexclusions hereinafter noted.As previously indicated, the C. I. 0. would exclude the employeeswhom the I. A. M. and the I. B. E. W. now seek to represent, whereasthe Association would include them.The present I. A. M. contractunit covers approximately 225 employees in a maintenance machineshop in the Manufacturing Department and in a small machine shopin the Marine Department. In addition to these employees, the Com-pany has 4 or 5 machinists in the Purchase and Stores Departmentwho operate lathes and drill presses in reclaiming valves and fittings;a group of about 20 mechanics in the Corporation who operate lathesand work over automobile engines undergoing oil tests; and 4 or 5auto mechanics in the Motor Transport Department who repair auto-motive equipment.The I. A. M. and the Association claim to havehandled grievances for these employees.The testimony on the matteris in conflict, but need not be resolved.We find that the employees,whom he I. A. M. is seeking to add to its present contract unit areidentifiable, skilled craftsmen.The addition of these employees to 570DECISIONSOF NATIONALLABOR RELATIONS BOARDthe present contract unit would result in a refinery-wide craft unitof machinists, which, in our opinion, could constitute an appropriateunit.Accordingly, we shall not include these employees in the generalrefinery voting grolLp, but shall establish them- as a-separate votinggroup to determine whether they desire to be included in a refinery-wide craft unit or in a State-wide comprehensive unit.The electricians in the refinery have a shop under the maintenanceoperations of the Manufacturhig Department.They do maintenanceand repair work on electrical equipment throughout the refinery aswell as construction and installation work.There also appear to,beone or two electrical employees in the Corporation.We find that theelectrical employees at the Richmond refinery are indent] fiabl'e, skilledcraftsmen.At present, they appear to be in no bargaining unit.Weare of the opinion that they may bargain separately as a refinery-wide craft unit or be included in a State-wide comprehensive s u nit:Accordingly, we shall not include the electrical employees in the gen-eral refinery voting group, but shall establish them as a separatevoting group to determine whether they desire to constitute a separaterefinery-wide craft unit or be included in a State-wide comprehensiveunit.-There are no disputes over specific categories to be included in theelectricians'voting group and the machinists' voting group which wehave established above.However, as to the general refinery votinggroup, the C. I. 0. seeks to exclude, and the Association and Companyto include, the categories of employees which are treated separatelybelow :Shift foremenrelay orders from regular foremen to from 15 to 40men who may be under them, and see that the work is performed safely.They are designated on the pay roll as Foreman Operator A, B, andC.They haveno effective power to make recommendations affectingthe status of employees under them.We shall include them in thegeneral refinery voting group.O ffiee and clerical employees:The Company employs approximately114 so-called field clerks who work in and about the refinery withproduction employees compiling data, and 131 office clericals.Allthe clerical employees are under a chief clerk. Interchange of fieldand office clerks is not unusual.We are not persuaded that the inter-ests of the Company's office and clerical employees are so closely inter-related with the interests of production and maintenance employeesas to justify, in and of itself, a departure from our general policy ofexcluding the former employees from units of the latter employees.Nor do we regard the fact that office and clerical employees have beenincluded in bargaining relations between the Compahy'aud'flie`Asso-ciation as determinative of the issue herein, since such history of STANDARD OIL COMPANY OF CALIFORNIA571bargaining did not develop as a result of a determination by thisBoard', and is not typical' of the petroletuu industry.-We shallexclude the office and clerical employees.,Cafeteria employees:The record discloses little respecting cafeteriaemployees.Since we do not ordinarily include such employees inproduction and maintenance units because of their diverse interestsand backgrounds, in the absence of agreement among the interestedunions, we shall exclude them in the instant proceedings.Eryr,gineering Division technical employees:The Engineering Divi-sion is one of five divisions of the Manufacturing Department. Itconsists of the engineering staff, draftsmen, and the construction andmaintenance operations.The record indicates that the technical andprofessional employees therein are listed on the unclassified, not theclassified pay roll.Since we are including only employees on the.classified pay roll, it becomes unnecessary to rule specifically withrespect to the technical employees in the Engineering Division.Telephone operatorsare under the Manufacturing Department.They operate a switchboard in the Administration Building.Weare persuaded that their interests are more closely related to those ofthe office and clerical employees than to those of production and main-tenance employees.Accordingly, we shall exclude them from thegeneral refinery voting group.Administration Building employees:Besides the office and clericalemployees and the telephone operators, there are employed in the'Ad-ministration Building janitors, draftsmen, and photo reproductionemployees.While the record is not clear, it would appear that thejanitors are engaged only in cleaning offices.We shall thereforeexclude janitors in the Administration Building.The draftsmen areamong the Engineering Division technical employees discussed above.We shall exclude the photo reproduction employees since they appearto have little. in common with the production and maintenanceemployees.It appears from the record that the Association has bargained forthe Company's guards, who are militarized,The record does notclearly indicate the position of the C. I. 0. as to guards.Since wecustomarily exclude militarized guards from units of production andmaintenance employees, we shall exclude the Company's militarizedguards from the general refinery voting group.16 SeeMatter of Shin p cC Dohme, Iitc,56 N L R B 1471,and cases cited therein."Our decision in this respect applies equally to the field or plant clerical employeessince they are under office supervision and not under the supervision of production super-visorsSeeMatter of Brown Shoe Company, Inc, 57N. L.R B. 1687. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Concluding flndingsIn view of our findings with regard to the units sought by theC. I. 0., the I. A. M., and the I. B. E. W., as we have already stated,we shall make no final determination at this time of the appropriateunit or'units.We shall direct that the questions concerning repre-sentation which have arisen be resolved by separate elections by secretballot among the employees in the following voting groups who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Elections herein, subject to the limitations and ad-ditions set forth therein: (1) all machinists, machinist helpers andapprentices employed in the Purchase and Stores Department, theCalifornia Research Corporation, and the Motor Transport Depart-ment at the Richmond refinery, including job foremen, but excludingall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, to determine whether they desireto be represented by the I. A. M., the Association, or neither; 18 (2) allelectricians and their helpers employed at the Richmond refinery (in-cluding the California Research Corporation), including the job fore-man, but excluding all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statiisof employees, or effectively, recommend such action, t6 determinewhether they desire to be represented by the I. B. E. W., the Associa-tion, or neither; (3) all remaining production and maintenance em-ployees on the classified pay roll at the Richmond refinery (includingthe California Research Corporation), including shift foremen,, butexcluding employees covered at present by contracts of the I. A. M.and the Boilermakers, and excluding office and clerical employees,telephone operators, cafeteria employees, office janitors, photo re-production employees, militarized guards, technical and professionalemployees and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, to determine whetherthey desire to be represented by the C. 1. 0., the Association, or neither.Upon the results of these elections will depend, in part, our de-termination of the appropriate unit or units. If a majority of theemployees in any of the three voting groups select an organizationother than the Association, they will have indicated their desire"toconstitute a separate refinery-wide appropriate unit; if a majority ofthe employees in any of the three voting groups choose the Association,they will have indicated their desire to be included in a State-wide,comprehensive bargaining unit.Any certification resulting from suchIsThe C 1 O. does not desire to represent the employees in votinggroups 1 or 2. STANDARD OIL COMPANY OF CALIFORNIA573elections will, however, be without prejudice to any findings we may-subsequently make in Case No. 21-C-2167 respecting the status of theAssociation.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuantto Article III, Section 9, of National LaborRelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDraEc'rEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Standard OilCompany of California, Richmond, California, separate elections bysecret ballot shall be conducted as early as possible, but not later than-thirty (30) clays from the date of this Direction of Elections, underthe direction and supervision of the Regional Director for the Twen-tieth Region, acting in this matter as agent for the National LaborRelationsBoard, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the following employees who were em-ployed by the Company'during the pay-roll period immediately pre-ceding the date of this Direction of E'ections, including employeeswho did not work during said pay roll period because theywere ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves'in person atthe polls, but excluding any who have since quit or been dischargedfor causeand have not been rehired or reinstated prior to the date ofthe elections :1.All machinists, machinist helpers and apprentices employed inthe Purchase and Stores Depa,rtinent, the California Research Cor-porationand the Motor Transport Department at the Richmond refin-ery, including job foremen, but excluding all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action,to determine whether they desire to be represented byInternationalAssociation of Machinists, Richmond Lodge 824, affili-ated withthe A. F. of L., or by Standard Employees Association, forthe purposes of collective bargaining, or by neither;2.All electricians and their helpers employed at the Richmondrefinery (including the California Research Corporation), includingthe job foremen, but excluding all supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the statusof employees, or effectively recommend such action, todeterminewhether they desire tobe representedby InternationalBrotherhood of Electrical Workers, Local B-302, A. F. of L., or byStandard Employees Association, for the purposes of collective bar-gaining, or by neither; and 574DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.All production and maintenance employees on the classified payroll at the Richmond refinery (including the California ResearchCorporation), including shift foremen, but excluding employees cov-ered at present by contracts of the International Association of Ma-chinists, Richmond Lodge 824, affiliated with the A. F. of L. and theInternationalBrotherhood of Boilermakers, Iron Ship Builders,Welders and Helpers of America, A. F. of L., and further excludingoffice and clerical employees, telephone operators, cafeteria employees,office janitors, photo reproduction employees, militarized guards, tech-nical and professional employees, all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, and a; 11 employees included in groups 1 and 2, above, to deter-mine Whether they desire to be represented by Oil Workers Inter-national Union, C. I. 0., or by Standard Employees Association, forthe purposes of collective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Elections.9